            Case 2:18-cr-00095-APG-NJK Document 194 Filed 01/21/21 Page 1 of 4




 1   OSVALDO E. FUMO, ESQ.
     Nevada Bar No. 5959
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
 4   (702) 382-9221 (702) 474-4210 fax
     email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   MARQUIS DION PATRICK-HOWARD

 7                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
      UNITED STATES OF AMERICA,
11
                                                            Case No.: 2:18-CR-00095-APG-NJK-2
12                   Plaintiff,
                                                            (FIFTH REQUEST)
13    vs.
14
      MARQUIS DION PATRICK-HOWARD,
15
                     Defendant.
16
17
                   STIPULATION AND ORDER TO CONTINUE SENTENCING
18
19           IT IS HEREBY STIPULATED AND AGREED, by and between SUSAN

20   CUSHMAN, ESQ., Assistant United States Attorney, counsel for the United States of America,

21   and OSVALDO E. FUMO, ESQ., counsel for MARQUIS DION PATRICK-HOWARD; that

22   the Sentencing Hearing currently scheduled for January 27, 2021, at 2:00 p.m., be vacated and

23   reset or a date and time convenient to the court, but no earlier than 2 weeks.

24           1. Counsel for defendant has spoken to defendant and he has no objection to the request

25               of continuance.
26           2. Defendant is in custody in Pahrump.
27
             3. Counsel has spoken to AUSA Susan Cushman and she does not oppose to the
28
                 continuance.


                                                      -1-
        Case 2:18-cr-00095-APG-NJK Document 194 Filed 01/21/21 Page 2 of 4




 1        4. Counsel for Defendant has been out sick for the past few weeks.
 2        5. Counsel needs additional time to go over some issues with Defendant.
 3
          6. Denial of this request for continuance could result in a miscarriage justice.
 4
          7. For all the above-stated reasons, the ends of justice would best be served by a
 5
 6           continuance of the Sentencing Hearing until a date and time convenient to the court.

 7       This is the 5th request for continuance filed herein.
 8
 9
                DATED this 21st day of January 2021.
10
       /S/ Osvaldo E. Fumo, Esq.                            /S/ Susan Cushman            .
11   OSVALDO E. FUMO, ESQ.                              SUSAN CUSHMAN
      Nevada Bar No. 5956                               Assistant United States Attorney
12
     601 Las Vegas Blvd. South                          501 Las Vegas Blvd. South,
13   Las Vegas, Nevada 89101                            Suite 1100
     Attorney for Defendant                             Las Vegas, NV 89101
14   MARQUIS DION PATRICK-HOWARD
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
           Case 2:18-cr-00095-APG-NJK Document 194 Filed 01/21/21 Page 3 of 4




 1   OSVALDO E. FUMO, ESQ.
     Nevada Bar No. 5959
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
 4   (702) 382-9221 (702) 474-4210 fax
     email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   MARQUIS DION PATRICK-HOWARD

 7                               UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,
11
                                                          Case No.: 2:18-CR-00095-APG-NJK-2
12                  Plaintiff,

13   vs.
14
     MARQUIS DION PATRICK-HOWARD,
15
                    Defendant.
16
17
                                            FINDINGS OF FACT
18
            1. Counsel for defendant has spoken to defendant and he has no objection to the request
19
               of continuance.
20
21          2. Defendant is in custody in Pahrump.

22          3. Counsel has spoken to AUSA Susan Cushman and she does not oppose to the
23
               continuance.
24
            4. Counsel for Defendant has been out sick for the past few weeks.
25
            5. Counsel needs additional time to go over some issues with Defendant.
26
27          6. Denial of this request for continuance could result in a miscarriage justice.

28          7. For all the above-stated reasons, the ends of justice would best be served by a

               continuance of the Sentencing Hearing until a date and time convenient to the court.

                                                    -3-
            Case 2:18-cr-00095-APG-NJK Document 194 Filed 01/21/21 Page 4 of 4




 1                  This is the 5th request for continuance filed herein.
 2                                         CONCLUSIONS OF LAW
 3
                Denial of this request for continuance would deny the parties herein the opportunity
 4
 5   to effectively and thoroughly prepare for Sentencing Hearing.

 6
                Additionally, denial of this request for continuance could result in a miscarriage of
 7
 8   justice.

 9
10                                                    ORDER

11
12   IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for January

13   27, 2021, at 2:00 p.m., be continued to the 17th day of February, 2021 at 3:30 p.m. in Las

14   Vegas Courtroom 6C.

15
16              DATED this 21st day of January, 2021.

17
18
                                                               _______________________________
19                                                             DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28



                                                         -4-
